Case 1:17-cv-00548-JJM-PAS Document 38 Filed 09/12/19 Page 1 of 2 PageID #: 224



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

  DAN DIAMANT
     Plaintiff

  v.                                                          C.A. No. 17-548-JJM-PAS

  UTGR, Inc. dba Twin River Casino and
  John Does, various security personnel
  employed by Twin River Casino; as well as
  police officers employed by the Town of
  Lincoln, Rhode Island; and Detective Trooper
  Lawens Fevrier, Rhode Island State Police,
        Defendants


              MOTION FOR EXTENSION OF TIME TO ANSWER OR
          OTHERWISE RESPOND TO PLAINTIFF’S AMENDED COMPLAINT

        NOW COME Defendants, Town of Lincoln, Joseph Anterni and Russell Enos and hereby

 move for an extension of time to Answer or otherwise respond to Plaintiff’s Amended

 Complaint. Defendants specifically request up to and including ten (10) days after this Court

 rules on Defendants’ Motion for Reconsideration of the Text Order granting Plaintiff’s Motion to

 Amend. See ECF No. 37 (Sept. 12, 2019). In support thereof, Defendants submit that it has

 substantive objections to Plaintiff’s Motion to Amend that it was denied the opportunity to

 present and which form the basis for Defendants’ Motion for Reconsideration. Extending the

 time for Defendants to Answer the Amended Complaint until after this Court has an opportunity

 to address and consider the same is judicially economical in that it will save the parties and

 Court’s time and effort in the event the Motion for Reconsideration is granted and Plaintiff’s

 Motion to Amend his Complaint is denied.

        WHEREFORE, Defendants respectfully request an extension of time up to and including

 ten (10) days after this Court rules on Defendants’ Motion for Reconsideration of the Text Order



                                                  1
Case 1:17-cv-00548-JJM-PAS Document 38 Filed 09/12/19 Page 2 of 2 PageID #: 225



 granting Plaintiff’s Motion to Amend its Complaint in which to Answer or otherwise respond to

 Plaintiff’s Amended Complaint.

                                              Defendants,
                                              By their attorney,


                                              /s/ Marc DeSisto, Esq.
                                              Marc DeSisto, Esq. (#2757)
                                              DESISTO LAW LLC
                                              60 Ship Street
                                              Providence, RI 02903
                                              (401) 272-4442
                                              Fax: (401) 533-9848

                                 CERTIFICATION OF SERVICE

         I hereby certify that the within document has been electronically filed with the Court on
 this 12th day of September, 2019, and is available for viewing and downloading from the ECF
 system. Service on the counsel of record, as listed below, will be effectuated by electronic means:

 Thomas G. Briody, Esq.
 tbriodylaw@aol.com

 Paul R. Crowell
 paul.crowell@zurichna.com

 Justin J. Sullivan
 jjsullivan@riag.ri.gov

 Kate C. Brody
 kbrody@riag.ri.gov

 Brenda Baum
 bbaum@riag.ri.gov

                                              /s/ Marc DeSisto, Esq.




                                                 2
